Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 1 of 25 PageID #: 13079




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

    TERESA TODERO, as Special Administrator of            )
    the ESTATE OF CHARLES TODERO,                         )
                                                          )   Case No. 1:17-cv-1698-JPH-MJD
                   Plaintiff,                             )
                                                          )   Judge James Patrick Hanlon
                   v.                                     )
                                                          )   Magistrate Judge Mark J. Dinsmore
    CITY OF GREENWOOD, BRIAN                              )
    BLACKWELL, RENEE ELLIOTT, ELIZABETH                   )
    LAUT, and AS-YET UNIDENTIFIED                         )   JURY TRIAL DEMANDED
    GREENWOOD POLICE OFFICERS,                            )
                                                          )
                   Defendants.                            )


           PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF HER
     MOTION TO BAR THE PROPOSED EXPERT TESTIMONY OF DR. GARY VILKE

                                          INTRODUCTION

          On May 29, 2016, in a span of just over three minutes, Defendant Brian Blackwell shot

   Charlie Todero sixteen times with a Taser. During that short time, Blackwell discharged the

   Taser for more than ninety-eight seconds. Less than thirty minutes later, Charlie’s heart stopped.

   While medical personnel were able to resuscitate Charlie, he never fully recovered—remaining

   largely unconscious in a hospital and, ultimately, dying two weeks later. Charlie’s estate

   subsequently commenced this civil rights action.

          Throughout this litigation, Defendants have theorized that Defendant Blackwell’s use of

   force—namely, his Taser use—did not cause or contribute to Charlie’s death. To that end, they

   disclosed Dr. Charles Wetli—a forensic pathologist—as an expert to opine on what caused the

   death. According to Dr. Wetli, it was not Blackwell’s repeated Taser use that resulted in

   Charlie’s death, but rather something called “excited delirium syndrome.” After Dr. Wetli
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 2 of 25 PageID #: 13080




   unexpectedly passed away, Defendants retained Dr. Vilke, an emergency room physician, to

   serve as a substitute expert for Dr. Wetli.

          This Court should bar Dr. Vilke from testifying in this case. The opinions disclosed in his

   report fail to satisfy the requirements of Federal Rule of Evidence 702 and are improper under

   Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993); his untimely opinions—i.e., those

   not disclosed in his report are barred under Federal Rule of Civil Procedure 26(a)(2)(B)(i); and

   he is not an appropriate substitute expert for Dr. Wetli in light of their divergent methodologies

   and approaches.

                                                 ARGUMENT

   I.     Legal Standards

          Federal Rule of Evidence 702 governs expert witness testimony. According to the Rule:

          A witness who is qualified as an expert by knowledge, skill, experience, training, or
          education may testify in the form of an opinion or otherwise if:

          (a) the expert’s scientific, technical, or other specialized knowledge will help the trier of
          fact to understand the evidence or determine a fact in issue;

          (b) the testimony is based on sufficient facts or data;

          (c) the testimony is the product of reliable principles and methods; and

          (d) the expert has reliably applied the principles and methods to the facts of the case.

   Fed. R. Evid. 702. The trial judge occupies “a gatekeeping role” and must scrutinize proffered

   expert testimony to ensure it satisfies each requirement of Rule 702. Daubert, 509 U.S. at 592-

   93, 597. The objective of the court’s gatekeeping requirement is to ensure the relevancy and

   reliability of expert testimony. Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999). In

   evaluating the admissibility of expert testimony, non-exclusive factors the court may consider

   include: (a) whether the theory is testable; (b) whether it has been subject to peer-review and

   publication; (c) whether it has a known rate of error; and (d) whether it is generally accepted in


                                                        2
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 3 of 25 PageID #: 13081




   the relevant scientific community. Daubert, 509 U.S. at 593-94; see also Kumho Tire Co., 526

   U.S. at 149-50.

          The proponent of the expert evidence bears the burden of establishing, by a

   preponderance of the evidence, that the requirements set forth in Rule 702 and Daubert have

   been satisfied. Lewis v. CITGO Petroleum Corp., 561 F.3d 698, 705 (7th Cir. 2009).

   II.    The Court should bar Dr. Vilke from testifying that Mr. Todero was suffering from
          Excited Delirium Syndrome and that this caused Mr. Todero’s death, because this
          opinion is unreliable.

          Dr. Vilke opines that “the cause of Mr. Todero’s cardiac arrest was, to a degree of

   medical certainty, complications from Ex[cited ]D[elirium ]S[yndrome], which led to multi

   organ failure and resulted in his subsequent death.” Ex. H at 11. Excited Delirium Syndrome is

   not a generally-accepted medical diagnosis. And even if it were, Dr. Vilke lacks a valid scientific

   explanation for how it caused Mr. Todero’s death, lacks a testable diagnostic methodology for

   determining whether someone like Mr. Todero is experiencing it, and fails to consider and rule

   out alternative causes of the observed behavior and symptoms other than Excited Delirium

   Syndrome. Thus, this opinion is unreliable and should be barred.

          A.      Excited Delirium Syndrome is not a generally accepted medical diagnosis.

          In evaluating whether an expert’s proffered theory is scientifically valid, the Court should

   consider whether that theory is generally accepted in the relevant scientific community. See

   Daubert, 509 U.S. at 594. “[A] known technique which has been able to attract only minimal

   support within the community . . . may properly be viewed with skepticism.” Id.

          Dr. Vilke’s opinion that Mr. Todero died as a result of Excited Delirium Syndrome is not

   reliable because Excited Delirium Syndrome is not a generally-accepted medical diagnosis.

   Neither the American Medical Association, nor the World Health Organization’s International

   Classification of Diseases and Related Health Problems (“ICD”), nor the American Psychiatric


                                                       3
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 4 of 25 PageID #: 13082




   Association’s Diagnostic and Statistical Manual of Mental Disorders (“DSM”) recognize

   Excited Delirium Syndrome as a medical diagnosis. See Ex. A (Vilke Dep.) at 155:22-156:25;

   see also Ex. B (Wetli Dep.) at 152:20-53:1, 153:15-24; World Health Organization, International

   Classification of Diseases and Related Health Problems, available at

   http://www.who.int/classifications/icd/en/ (last accessed December 7, 2020); Diagnostic and

   Statistical Manual of Mental Disorders, 136-37 (American Psychiatric Ass’n, 4th ed. 2000),

   attached hereto as Exhibit C; Diagnostic and Statistical Manual of Mental Disorders, 596

   (American Psychiatric Ass’n, 5th ed. 2013), attached hereto as Exhibit D.

          Both Dr. Vilke and Dr. Wetli acknowledge the lack of general acceptance. Ex. A (Vilke

   Dep.) at 155:22-156:25; Ex. B (Wetli Dep.) at 152:20-53:1, 153:15-24. Indeed, at his deposition

   Dr. Wetli conceded that excited delirium is the only diagnosis of which he is aware that is not

   recognized by the American Medical Association, although he emphasized that he did not care

   what the American Medical Association recognizes or does not recognize. Ex. B at 154:4-11.

          Regarding Excited Delirium’s absence from the DSM, Dr. Vilke and Dr. Wetli gave

   conflicting explanations. Dr. Vilke claimed that excited delirium was not included in the DSM

   because it is not a “classic psychiatric diagnosis, so it wouldn’t be in there any more likely than

   any other nonpsychiatric diagnosis,” and is “not something that’s typically taken care of by

   psychiatrists in an emergency setting or in office settings,” although he conceded that Excited

   Delirium Syndrome “could have a psychiatric etiology.” Ex. A at 156:9-25. Dr. Wetli took the

   exact opposite tack, contending that Excited Delirium Syndrome actually is included within the

   DSM—just not by name. See Ex. B at 155:23-56:5. Regardless, it is a fact that neither the DSM-

   IV nor the DSM-5 (the two most recent versions) contains diagnostic criteria that: (a) mention an




                                                        4
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 5 of 25 PageID #: 13083




   “excited form of delirium,” see id. at 157:13-14; or (b) require any element of agitation or

   excitement. See Exs. C and D.

           As public awareness and scrutiny of police violence has heightened, the use of the

   “Excited Delirium” label—not as a legitimate medical diagnosis, but as a justification and excuse

   for the negative consequences of police use of force—has drawn widespread criticism. For

   example, in a widely-reported article published in The Washington Post co-authored by Dr.

   Méabh O’Hare, 1 Dr. Joshua Budhu, 2 and Dr. Altaf Saadi, 3 the use of the “excited delirium” label

   was derided as “pseudoscience,” as the authors noted that “[i]t isn’t a valid diagnosis” but rather

   is “a misappropriation of medical terminology.” See The Washington Post, Police keep using

   ‘excited delirium’ to justify brutality. It’s junk science., July 17, 2020, available at

   https://www.washingtonpost.com/outlook/chokehold-police-excited-

   delirium/2020/07/17/fe907ec8-c6bc-11ea-b037-f9711f89ee46_story.html, attached hereto as

   Exhibit E. The authors contrast “delirium”—“a well-recognized diagnosis frequently seen and

   treated by neurologists and psychiatrists,” and listed in the DSM, but which “is not associated

   with sudden unexpected death”—with “exited delirium,” which is not a recognized diagnosis by

   neurological or psychiatric professionals—and note that while Excited Delirium “draws upon

   aspects of real medical conditions such as delirium, psychosis, drug intoxication and sudden

   cardiac death,” it is not itself a legitimate medical condition. Id. In a similar piece exposing the

   dubious medical basis of “Excited Delirium Syndrome,” an empirical review of ten years’ worth


           1
               Dr. O’Hare is a neuromuscular fellow at Massachusetts General Hospital and Brigham and Women’s
   Hospital. See Harvard Catalyst Profile, available at
   https://connects.catalyst.harvard.edu/Profiles/display/Person/161757 (last accessed December 7, 2020).
             2
               Dr. Budhu is a neuro-oncology fellow at Massachusetts General Hospital, the Dana Farber Cancer
   Institute and Brigham and Women’s Hospital. See Harvard Catalyst Profile, available at
   https://connects.catalyst.harvard.edu/Profiles/display/Person/161783 (last accessed December 7, 2020).
             3
               Dr. Saadi is a general academic neurologist at Massachusetts General Hospital and an instructor of
   neurology at Harvard Medical School. See Physicians for Human Rights Biography, available at
   https://phr.org/people/dr-altaf-saadi/ (last accessed December 7, 2020).


                                                                5
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 6 of 25 PageID #: 13084




   of deaths attributed to “excited delirium” in the State of Florida found that an overwhelming

   majority (nearly 70%) of the cases involved the confirmed presence of stimulant narcotics like

   cocaine or methamphetamine, while “[a]ll but one of the cases that did not involve drugs

   involved use of force by law enforcement. See Florida Today, Excited delirium: Rare and deadly

   syndrome or a condition to excuse deaths by police?, Jan. 30, 2020, available at

   https://www.floridatoday.com/in-depth/news/2019/10/24/excited-delirium-custody-deaths-

   gregory-edwards-melbourne-taser/2374304001/, attached hereto as Ex. F. In that review article,

   medical examiners describe Excited Delirium as “more of a behavioral state than an underlying

   medical diagnosis,” and note that “[b]ecause excited delrium does not have a specific cause, it is

   not helpful to record as a cause of death . . . .” Id.

           These critiques are not outliers. Indeed, they align with the conclusions of Dr. Vilke’s

   own published work on the topic, in which he acknowledges that “there is no current

   standardized case definition with which to identify Ex[cited ]D[elirium ]Syndrome,” that

   “[f]aced with the lack of a clear definition and pathophysiologic etiology, Ex[cited ]D[elirium

   ]Syndrome has more recently been defined as a syndrome instead of a unique disease,” and

   ultimately that “[w]ithout clear case definitions and prospective clinical studies, treatment of

   Ex[cited ]D[elirium ]S[yndrome] remains largely speculative . . . .” See G.M. Vilke et al.,

   Excited delirium syndrome (ExDS): Redefining an old diagnosis, Journal of Forensic and Legal

   Medicine 19 (2012) at 8-10, attached hereto as Ex. G.

           Plainly, if this “syndrome” lacks a clear definition, and has a treatment that “remains

   largely speculative,” it falls far short of the required level of general acceptance as a legitimate

   diagnosis, and thus Dr. Vilke’s opinions on the topic are unreliable.




                                                            6
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 7 of 25 PageID #: 13085




          B.      Like Dr. Wetli, Dr. Vilke lacks a scientific explanation for how Excited
                  Delirium Syndrome works, rendering the opinion speculative.

          As Plaintiff argued previously, Dr. Wetli lacked a scientific explanation for how Excited

   Delirium Syndrome works, rendering his opinion too speculative to be reliable. See Dkt. 200 at

   12-13. Dr. Vilke’s opinion suffers from this same fatal flaw.

          This is an inherent and insurmountable deficiency with any opinions related to the

   Excited Delirium Syndrome, “[t]he actual pathophysiology of [which] is complex and not well

   understood,” as Dr. Vilke’s concedes in his written report. See Ex. H at 9. Stated more plainly,

   whatever descriptive value the Syndrome may have to label observable behaviors, the abnormal

   physiological processes by which this purported condition manifests in the human body are at

   present a matter of guesswork, although Dr. Vilke suggests “one potential pathway” may be

   “excessive dopamine stimulation” in the brain. Id.

          Given the lack of understanding as to how Excited Delirium Syndrome physiologically

   manifests and progresses in the body, it should come as no surprise that, as Dr. Vilke found in

   his own paper, “[c]urrently there are no clear reasons why some patients progress to death and

   why some do not.” See Ex. G at 9. Moreover, as described in the American College of

   Emergency Physicians Excited Delirium Task Force White Paper Report, of which Dr. Vilke

   was a Task Force Member, since Excited Delirium Syndrome “is a diagnosis of exclusion

   established on autopsy, there is little documentation about survivors of the syndrome,” and its

   “exact incidence” is “impossible to determine. See White Paper Report on Excited Delirium

   Syndrome, Sept. 10, 2009, at 6, attached hereto as Ex. I; see also Ex. A at 158:14-160:25

   (confirming these weaknesses identified in 2009 White Paper persist to the present day).

          Dr. Vilke purports to opine that “the cause of Mr. Todero’s cardiac arrest was, to a degree

   of medical certainty, complications from Ex[cited ]D[elirium ]S[yndrome], which led to multi



                                                        7
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 8 of 25 PageID #: 13086




   organ failure and resulted in his subsequent death.” Ex. H at 11. Yet the physiological connection

   between the “Syndrome”—defined simply by a checklist of observable and primarily behavioral

   criteria, see infra. Arg. II.C—and these adverse health outcomes is, as Dr. Vilke concedes,

   presently unknown and unknowable. Moreover, as a “diagnosis of exclusion established on

   autopsy,” Ex. I at 6, Excited Delirium Syndrome is evidently just a label applied to a sudden

   death where no other explanation can be readily determined.

          This is too speculative to pass muster. A court should bar opinions based on subjective

   belief or unsupported speculation unless the testimony has been subjected to the scientific

   method. Clark v. Takata Corp., 192 F.3d 750, 757 (7th Cir. 1999). Here, Dr. Vilke’s opinion that

   “complications from complications from Ex[cited ]D[elirium ]S[yndrome]” caused Mr. Todero’s

   death are pure speculation, given the acknowledged unknowable link between the Syndrome and

   Mr. Todero’s other symptoms. The opinion is unreliable, and this Court should bar Dr. Vilke

   from providing any testimony regarding the opinion.

          C.      Like Dr. Wetli, Dr. Vilke’s diagnostic methodology cannot be tested.

          For all its flaws, Dr. Wetli’s definition of Excited Delirium Syndrome had an elegant

   simplicity. A person has excited delirium if he is agitated and has delirium. Ex. B at 141:19-25,

   142:5-8, 144:15-45:3. Conversely, if a person is not both agitated and delirious, he cannot have

   excited delirium. Id. at 142:9-20. While Dr. Vilke rejects this simplistic approach, see infra. Arg.

   VI.D, his definition, while more complex, is a difference in degree, not in kind. As set forth in

   Dr. Vilke’s report, Mr. Todero had “a number of symptoms consistent with Ex[cited ]D[elirium

   ]S[yndrome],” or what Dr. Vilke describes as “clinical findings.” Ex. H at 10. Yet Dr. Vilke

   acknowledges that each of these clinical findings, standing alone, could be consistent with many

   different diagnoses. Ex. A at 151:12-18. So in order for Dr. Vilke to apply the “Excited

   Delirium” label, a subject must exhibit a series of these symptoms/clinical findings, although the


                                                        8
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 9 of 25 PageID #: 13087




   exact number is a somewhat flexible standard. Dr. Vilke testified that “[i]t’s felt to be six out of

   ten,” but that “[t]here’s a range in the three to – the four, five range which is probably more

   ambiguous.” Ex. A at 151:19-152:4, 152:23-153:9.

          So, how does Dr. Vilke’s diagnostic methodology progress? A subject is evaluated to see

   how many of the “clinical findings”—for example, being agitated, or sweaty, or not complying

   with a police officer’s command, Ex. H at 9—they are demonstrating. If that number is six or

   more, then Dr. Vilke considers that a sufficient number to confidently apply the “Excited

   Delirium” label. A handful of clinical findings, but less than six, is ambiguous, he says. Ex. A at

   151:19-152:4, 152:23-153:9. Of course, the number you select as your cut-off has a significant

   impact on the prevalence of “Excited Delirium” that you will find. In his own review of an

   empirical dataset of police encounters involving use of force, using a cut-off of at least six of the

   “potential clinical criteria” yielded 24 (out of 698) “probable” cases of Excited Delirium

   Syndrome. Ex. G at 9. But as Dr. Vilke’s paper notes, if you move that cut-off up one notch,

   requiring at least seven clinical findings, the number drops to 18 of 698—a 25% drop in the

   observed prevalence of the Syndrome, driven solely by where you draw that line. Id.

          Notably, there is no scientific basis to see if a “diagnosis” of excited delirium is or is not

   correct, since the diagnosis is solely driven by meeting or failing to meet this threshold. As Dr.

   Vilke conceded, there is no underlying physiological test that can be done to conclusively rule in

   or rule out Excited Delirium Syndrome. Ex. A at 153:10-22. By definition, you have it if you hit

   six (or seven, or four or five – depending on where you feel comfortable drawing that line), and

   you don’t have it if you fall short.

          As the Supreme Court held in Daubert, “a key question to be answered in determining

   whether a theory or technique is scientific knowledge that will assist the trier of fact will be




                                                         9
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 10 of 25 PageID #: 13088




   whether it can be (and has been) tested. 509 U.S. at 593. Here, Dr. Vilke’s method of diagnosing

   excited delirium cannot be tested as there is no underlying syndrome or condition that is

   separable from the list of symptoms that define excited delirium, itself – i.e., there is no objective

   way to falsify the conclusion. See id. (“[s]cientific methodology today is based on generating

   hypotheses and testing them to see if they can be falsified.”). Notably, there is no objectively

   demonstrable error rate of diagnosing excited delirium, another key Daubert criterion. This

   serves to underscore the unreliability of his opinion.

          D.      Dr. Vilke fails to consider alternative explanations for Mr. Todero’s
                  symptoms other than Excited Delirium Syndrome.

          As this Court held in its ruling on Daubert challenges to other experts, an expert who

   seeks to opine as to a particular cause of death must adequately account for, and rule out,

   alternative potential causes—among them, in this case, “exertion, medicinal drug use, infections,

   endocrine disorders, and neuroleptic malignant syndrome” as potential causes for the

   rhabdomyolysis that Mr. Todero experienced. Dkt. 227 at 14. This requirement is no less true for

   an expert who proposes Excited Delirium as the cause of death, and failure to account for

   alternative explanations renders such an opinion unreliable. See, e.g., Est. of Berger v. Spokane

   County, 2:15-CV-140-RMP, 2017 WL 5639941, at *2 (E.D. Wash. June 16, 2017) (barring

   expert opinion on excited delirium where the report failed to identify “any alternative causes for

   [the decedant’s] behavior and/or his death that [the purported expert] considered before ruling”).

   Yet Dr. Vilke’s report contains no discussion or analysis of potential alternative causes of Mr.

   Todero’s behavior and symptoms other than Excited Delirium. See generally Ex. H at 7-13.

          This is a particularly troubling deficiency in the context of Excited Delirium. As Dr.

   Vilke has himself written, “identification of Ex[cited ]D[elirium ]S[yndrome] is challenging”

   because “the spectrum of behaviors and clinical signs overlap with many other disease



                                                        10
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 11 of 25 PageID #: 13089




   presentations,” “such as hypoglycemia or hyperthyroidism,” treatment for which “may

   potentially resolve the clinical symptoms and findings of the subject who [otherwise] has

   symptoms consistent with Ex[cited ]D[elirium ]S[yndrome].” Ex. G at 8. Indeed, as Dr. Vilke

   describes it, eliminating other potential conditions that look like, but are not, Excited Delirium

   Syndrome is a very delicate task:

          Several specific entities that cause altered mental status and may mimic ExDS and
          deserve specific mention. Diabetic hypoglycemic reactions, heat stroke,
          thyrotoxicosis, serotonin syndrome and neuroleptic malignant syndrome (NMS)
          all share some clinical characteristics with ExDS. Psychiatric issues may also
          mimic ExDS. Psychotropic drug withdrawal or non-compliance, substance abuse
          and many psychiatric conditions themselves, including acute paranoid
          schizophrenia, bipolar disorder, and even emotional rage from acute stressful
          social circumstances, may mimic an ExDS-like state.

   Id. at 10. Yet Dr. Vilke completely fails to grapple with these potential alternative explanations.

   He should therefore not be permitted to testify that Mr. Todero was suffering from Excited

   Delirium Syndrome.

   III.   This Court should bar Dr. Vilke from testifying that Mr. Todero’s symptoms and
          eventual death were not caused by Defendants’ Taser use or other use of force,
          because this opinion is unreliable.

          Dr. Vilke opines that Defendants’ Taser use, and use of force more broadly, can be ruled

   out as the cause of Mr. Todero’s rhabdomyolysis, hyperkalemia and acidosis. Ex. H at 11-13.

   But the studies on which he relies involve Taser usage of a completely dissimilar extent and on a

   completely dissimilar population. Moreover, since Dr. Vilke concedes he is unable to diagnose

   Mr. Todero with Excited Delirium Syndrome at any point prior to Defendants’ use of force, his

   conclusion exonerating that force as a cause of Mr. Todero’s adverse health outcomes is

   misplaced. And Dr. Vilke offers no basis for his opinion that non-Taser restraint or use of force

   can be ruled out as playing a causal role in Mr. Todero’s symptoms. This opinion is therefore

   unreliable and should be barred.



                                                        11
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 12 of 25 PageID #: 13090




          A.      Dr. Vilke’s opinion relies solely on studies of dissimilar Taser usage on
                  dissimilar population.

          Dr. Vilke’s opinion that the Taser could not have caused Mr. Todero’s symptoms flows

   from his statement that “[t]he physiologic effects of TASER ECD on humans have been studied

   extensively,” and “even durations of up to 15 seconds have been shown to not cause any acute

   elevations in creatinine and do not require specific evaluation or treatment.” Ex. H at 12. But

   these studies upon which Dr. Vilke relies do not offer a reliable basis for excluding the Taser as a

   potential causal factor here.

          Dr. Vilke’s written report contains a long list of “Medical and Scientific Literature”

   which he states he “reviewed . . . pertaining to the above referenced case,” Ex. H at 2-4, although

   at his deposition he clarified that primarily these were papers he had “reviewed previously” and

   were “part of my knowledge base” but that he had not looked at most of them specifically in the

   context of preparing his report in this case, Ex. A at 56:18-57:2. Of those papers which Dr. Vilke

   did specifically review in connection with this case, id. at 58:22-60:10, only two were on the

   subject of the physiologic effects of Taser use, see Vilke et al., Physiological Effects of

   Conducted Electrical Weapons on Humans, Annals of Emergency Medicine 2007 at 1-7,

   attached hereto as Ex. J; Vilke et al., Physiologic Effects of the TASER After Exercise,

   Academic Emergency Medicine 2009, 16:704-710, attached hereto as Ex. K. Both of these

   studies involved the discharge of a single 5 second Taser activation, used test subjects

   comprising a group of “healthy” law enforcement volunteers. See Ex. J at 1; Ex. K at 1. None of

   the randomized studies reflected on Dr. Vilke’s list of materials he relied on reflected studies of

   Taser exposure of longer than 15 seconds, Ex. A at 95:8-17, and none of the randomized studies

   he relied on involved Taser exposure on subjects who were under the influence of drugs or

   otherwise medically vulnerable, id. at 229:16-24.



                                                        12
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 13 of 25 PageID #: 13091




          These studies do not provide a reliable basis for any conclusions about Mr. Todero’s

   Taser exposure. While there are factual disputes about the exact duration during which Mr.

   Todero was exposed to Taser current, Dr. Vilke acknowledged that the Taser download reflects

   that Blackwell pulled the Taser trigger 16 times, and that the Taser was activated for a total

   duration of 98 seconds, during the encounter between Blackwell and Todero. Id. at 92:23-93:10.

   Furthermore, Dr. Vilke believes (although without basis, as discussed infra at Arg. IV.C) that

   Mr. Todero was under the influence of drugs at the time of the encounter, and in any event was

   clearly in some medical distress that required care. Yet Dr. Vilke opines, on the basis of these

   studies of brief duration Taser exposure on healthy law enforcement volunteers, that a much

   longer duration of Taser exposure, on a potentially much sicker or more vulnerable individual,

   had no effect. This is not a reliable opinion, given the cavernous disconnect between the studies

   cited and the facts of the case. And particularly so where Taser’s own product warnings state that

   “[s]ome individuals may be particularly susceptible to the effects of CEW use,” including

   “people suffering from excited delirium, profound agitations, severe exhaustion, drug

   intoxication or chronic drug abuse, and/or over-exertion from physical struggle.” Ex. L at 2.

   Indeed, Taser itself acknowledges Taser use does “cause[] physiologic and/or metabolic effects

   that may increase the risk of death or serious injury,” including “changes in blood chemistry,

   blood pressure, respiration, heart rate and rhythm, and adrenaline and stress hormones, and that

   “[i]n a physiologically or metabolically compromised person, any physiologic or metabolic

   change may cause or contribute to sudden death.” Id. Dr. Vilke’s opinion fails to account for

   these warnings that are directly relevant to the potential facts of Mr. Todero’s (disputed) pre-

   existing health conditions, and instead relies solely on studies of incomparable duration and on




                                                       13
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 14 of 25 PageID #: 13092




   incomparable individuals. This is a fatal flaw that renders his opinion about the effect of the

   Taser unreliable.

            B.     Dr. Vilke concedes that he cannot diagnose Mr. Todero with Excited
                   Delirium Syndrome prior to the Taser use, rendering unreliable his opinion
                   that the Taser use is unrelated to Mr. Todero’s symptoms and eventual
                   death.

            The upshot of Dr. Vilke’s two core opinions is that the Taser use and other use of force

   did not cause the adverse health symptoms that Mr. Todero experienced, but rather those

   symptoms flowed from Mr. Todero’s condition of Excited Delirium Syndrome. For these

   opinions to logically hold, however, Mr. Todero must have been suffering from Excited Delirium

   prior to his encounter with police—since, if the onset of Excited Delirium only occurred after the

   Taser and other force was used, then even if the Excited Delirium caused the cardiac arrest, if the

   Taser use caused the excited delirium then Defendants’ use of force still “caused” Mr. Todero’s

   death.

            However, Dr. Vilke concedes that, on the available evidence, he cannot opine that Mr.

   Todero was suffering from Excited Delirium at any point prior to the Taser use. See generally

   Ex. A at 192:15-193:17. Indeed, far from the required six or more clinical findings, Dr. Vilke

   could point to only two or three that the record revealed pre-existed the police use of force on

   Mr. Todero—that he was reportedly walking into traffic, which is “consistent with but not

   diagnostic of delusion,” which is one of Dr. Vilke’s clinical findings for Excited Delirium

   Syndrome; that, according to Blackwell, Mr. Todero did not comply with Blackwell’s initial

   commands to stop walking away and return to the curb; and that, a full day before the Taser

   incident, Mr. Todero was sweaty. Id.

            Because Dr. Vilke does not (and cannot) opine that Mr. Todero was experiencing Excited

   Delirium Syndrome prior to his encounter with police, Dr. Vilke lacks a reliable basis for



                                                        14
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 15 of 25 PageID #: 13093




   opining that the Taser use and other use of force by police was not part of the causal chain that

   led to Mr. Todero’s cardiac arrest, and ultimately to his death.

          C.      Dr. Vilke offers no basis for his purported opinion that the non-Taser use of
                  force is unrelated to any of Mr. Todero’s symptoms and eventual death.

          Dr. Vilke’s written report purports to go further than just ruling out the Taser as a cause

   of Mr. Todero’s symptoms. His report also suggests that other police use of force, such as their

   efforts to restrain Mr. Todero through handcuffing and physical force, can be ruled out as

   playing any causal role in the symptoms he was experiencing at the hospital. Ex. H at 11-13.

   However, unlike with his opinion Taser use, for which he at least cites some literature (albeit

   unreliably disconnected from the actual facts of the case), he cites no basis in the medical

   literature for his opinion ruling out the non-Taser use of force as a cause of Mr. Todero’s

   symptoms. Id. The only mention of any explanation for this aspect of his opinion is his

   conclusory statement that the acute kidney injury (“AKI”) Mr. Todero was suffering would have

   taken at least 12-24 hours to develop. This opinion is impermissible as it goes beyond the scope

   of the opinions Dr. Wetli previously offered, see infra. Arg. VI.B, but more to the point it only

   address one of the numerous symptoms that Mr. Todero suffered—Dr. Vilke says nothing at all

   to explain why he can rule out the non-Taser use of force as a causal role in Mr. Todero’s

   hyperkalemia, acidosis, or cardiac arrest. This aspect of the opinion should be barred as without

   any reliable methodology underpinning it.

   IV.    This Court should bar Dr. Vilke’s undisclosed and unreliable opinion that Mr.
          Todero’s purported Excited Delirium Syndrome was caused by undetected drug
          intoxication.

          A.      Experts are barred from offering opinions that are not properly disclosed in
                  their Rule 26 report.

          This Court should bar all of Dr. Vilke’s opinions that were was not properly disclosed in

   his written report. See Ciomber v. Coop. Plus, Inc., 527 F.3d 635, 642 (7th Cir. 2008) (Fed. R.


                                                       15
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 16 of 25 PageID #: 13094




   Civ. P. 26(a)(2) does not allow parties to cure deficient expert reports by supplementing them

   with later deposition testimony).

          B.      Dr. Vilke’s opinion that Mr. Todero’s purported Excited Delirium Syndrome
                  was caused by drug intoxication was not disclosed and so should be barred.

          In his expert report, Dr. Vilke did not claim to identify the cause of Mr. Todero’s

   purported Excited Delirium Syndrome. In fact, Dr. Vilke expressly stated that “[a]n exact

   etiology of Mr. Todero’s ExDS is not easily identified as the basic toxicology screen performed

   on his blood was negative for common drugs of abuse.” Ex. H at 10. In terms of evaluating Mr.

   Todero’s behavior, he stated simply that it was “consistent with classic excited delirium

   syndrome. Id. at 11.

          At his deposition, however, Dr. Vilke repudiated this aspect of his written report, and

   instead claimed to be able to opine that Mr. Todero’s behavior was consistent with drug

   intoxication, as a cause of the Excited Delirium Syndrome. Ex. A at 125:19-126:15. Dr. Vilke

   did concede, however, that this opinion was not disclosed in his written report, stating that “[i]t

   didn’t say exactly it was caused by a drug, but as I spoke earlier, the drugs are the most common

   cause for these syndromes.” Id. at 126:22-24. Dr. Vilke’s undisclosed opinion about the claimed

   cause of Mr. Todero’s Excited Delirium Syndrome should be barred.

          C.      Dr. Vilke’s opinion that Mr. Todero’s purported Excited Delirium Syndrome
                  was caused by drug intoxication is entirely speculative and unreliable and so
                  should be barred.

          Even if it were properly disclosed, Dr. Vilke has no reliable basis to claim that Mr.

   Todero was experiencing drug intoxication. Mr. Todero was given a standard toxicological

   screen upon his admission to the hospital, which tested negative for drugs (other than

   metabolized cannabis in his system), confirming (among the various drugs tested for) that Mr.

   Todero was not under the influence of PCP, methamphetamine, or cocaine, Ex. A at 131:1-6. Dr.



                                                        16
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 17 of 25 PageID #: 13095




   Vilke states that this standard toxicological screen did not test for certain other drugs which can,

   in his view, cause Excited Delirium Syndrome, but of course, this does not serve as any

   affirmative evidence that Mr. Todero was in fact under the influence of any such substance.

          Other than the pure speculation that Mr. Todero might have been under the influence of

   some drug that was not tested for on the toxicological screen, Dr. Vilke points to two prior

   incidences of drug use in Mr. Todero’s past medical records which he claims allow him to reach

   the conclusion that the Excited Delirium Syndrome was caused by drug intoxication, and not, for

   example, a psychiatric etiology. Dr. Vilke claimed to be able to rule in the drug cause, and rule

   out a psychiatric cause, because Mr. Todero had a history of drug use, and no prior psychiatric

   history. Ex. A at 136:21-140:17. However, not only were these two claimed prior instances of

   drug use found in the records long predating the events in question, but they also involved the

   use of particular drugs—marijuana dipped in formaldehyde, in one case, and intoxication with

   alcohol and opioids in the other—which Dr. Vilke concedes are not associated with Excited

   Delirium. Id. at 137:15-139:10.

          In sum, Dr. Vilke’s entire basis for concluding that Mr. Todero’s purported Excited

   Delirium was caused by drug intoxication was that, on two occasions in the distant past, Mr.

   Todero had sought medical treatment related to using drugs which do not cause Excited

   Delirium. That is not a reliable basis to conclude anything about Mr. Todero’s later drug use, of

   some variety that evaded detection on the standard toxicological screen. This opinion is pure

   speculation and should be barred.

          Notably, this is the same bait and switch that Dr. Wetli attempted—preparing a written

   report which took no position on the etiology of the Excited Delirium syndrome, only to be

   repudiated at the deposition with a claimed ability to specifically identify drug use as the cause.




                                                        17
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 18 of 25 PageID #: 13096




   Plaintiff’s arguments in opposition to that effort apply with equal force here as well. See Dkt.

   200 at 13-17.

   V.     This Court should bar Dr. Vilke from testifying about the interaction between Taser
          use and the Excited Delirium Syndrome and other opinions he does not discuss in
          his report.

          Dr. Vilke opines that Mr. Todero was suffering from Excited Delirium Syndrome, and

   separately opines that the use of the Taser did not play any causal role in Mr. Todero’s symptoms

   observed at the hospital. However, Dr. Vilke offers no opinion about the impact of Taser use on

   an individual suffering from excited delirium, or any opinion about the interplay between Tasers

   and the Excited Delirium Syndrome, and so he should be barred from offering any such

   testimony at trial. See Ex. H.

          Similarly, Dr. Vilke expressly disclaimed that he was offering no opinion on whether or

   not Defendant Blackwell’s Taser device was functioning properly or had made a good

   connection with Mr. Todero, and acknowledged that he had no expertise in police practices or

   tactics or on the mechanical functioning of the Taser device. Ex. A at 79:4-80:2. Accordingly,

   Dr. Vilke should be barred from offering any such opinions at trial.

   VI.    The Court should bar Dr. Vilke from testifying because his opinions diverge too far
          from Dr. Wetli’s.

          For all of the reasons discussed above, Dr. Vilke’s opinions are unreliable and they

   should be barred in their entirety. But even if that were not the case, Dr. Vilke’s opinions should

   be barred because they stray too far from the opinions and methodologies used by Dr. Wetli, for

   whom Dr. Vilke has been substituted and whose prior opinions Dr. Vilke must strictly track.

          A.       As a substitute expert, Dr. Vilke’s opinions must strictly track those
                   previously disclosed by Dr. Wetli.

          When substitution of an expert is permitted, in order to avoid prejudice to the opposing

   party, courts do not permit the substitute expert to stray far from the prior expert’s field of


                                                         18
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 19 of 25 PageID #: 13097




   expertise, previously disclosed opinions, or theories underlying those opinions. See, e.g., Indiana

   Ins. Co. ex rel. Pell & Sons v. Valmont Elec., Inc., No. TH97-009-C-T/F, 2003 WL 22244787, at

   *1 (S.D. Ind. July 31, 2003) (noting earlier ruling that substitute expert must “have a similar area

   of expertise and will express only opinions like those previously held by the deceased expert,”

   and excluding substitute experts’ opinions that strayed from this limitation). “Courts confronted

   with an expert who dies before trial have allowed a substitute expert to issue a new report that

   falls ‘within the scope of the original expert’s report, addresses the same subject matter, and

   utilizes the same theories of liability [or] damages’ or expresses the original expert’s ‘opinions in

   their own language provided they address the same subject matter without meaningful change.’”

   McDonald, 2016 WL 1383191, at *7 (emphasis added) (quoting Abbott v. Lockheed Martin

   Corp., No. 3:06-CV-701-NJR-DGW, 2014 WL 12570095, at *4 (S.D. Ill. Nov. 7, 2014)).

          Indeed, a substitute expert must “be only that”—a substitute—and must be “prepared to

   testify in strict conformity with the [prior expert’s r]eport.” Dunkin’ Donuts, Inc. v. N.A.S.T.,

   Inc., No. 02 C 1272, 2005 U.S. Dist. LEXIS 16703, at *2 (N.D.Ill. Aug. 10, 2005). See also, e.g.,

   Park v. CAS Enterprises, Inc., No. CIV. 08CV385DMSNLS, 2009 WL 4057888, at *3 (S.D. Cal.

   Nov. 19, 2009) (holding that the substitute expert “may not, however, espouse any other opinions

   or theories not found in [the prior] expert reports,” because “[i]t would be both prejudicial and

   unduly burdensome . . . to allow submission of new expert reports with new theories and

   opinions”). See also Stringer v. Cambria Fabshop-Indianapolis, LLC, No.

   113CV00659SEBTAB, 2015 WL 13632234, at *2 (S.D. Ind. Oct. 2, 2015) (permitting expert

   substitution provided that it occur “without significant changes in the testimony”); Baumann v.

   Am. Family Mut. Ins. Co., 278 F.R.D. 614, 616 (D. Colo. 2012) (permitting expert substitution,

   but cautioning there must be no “meaningful change in testimony” as a result of the new expert’s




                                                        19
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 20 of 25 PageID #: 13098




   opinions); Crandall v. Hartford Cas. Ins. Co., No. CV 10-00127-REB, 2012 WL 6086598, at *3

   (D. Idaho Dec. 6, 2012) (while an expert’s death is “a legitimate and appropriate reason for

   allowing a new expert to be named,” substitution cannot operate to relieve a party’s “buyer’s

   remorse” by offering relief from the testimony of an expert who “did not initially opine in a

   manner that [party] would prefer”); Morel v. Daimler-Chrysler Corp., 259 F.R.D. 17, 21 (D.P.R.

   2009) (recognizing that plaintiff would not be prejudiced by substitution provided that there is no

   “meaningful change in testimony”).

          “The introduction of a substitute expert does not ipso facto permit the party requesting

   the substitution to escape from the concessions or admissions of the previous expert.” Lincoln

   Nat. Life Ins. Co. v. Transamerica Fin. Life Ins. Co., No. 1:04-CV-396, 2010 WL 3892860, at *2

   (N.D. Ind. Sept. 30, 2010) (quoting Morel, 259 F.R.D. at 22). The goal is to preserve the playing

   field as it lies, not to permit a substitute expert to shake things up and inject new areas of

   expertise, opinions or supporting theories to tilt that field in one party’s favor. Rather, the goal

   must be to ensure that “the posture of the case at trial will be the same as if [the prior expert] had

   not been knocked out of commission,” with the substitute expert “available as a defense witness

   to provide testimony that conforms precisely to the [prior expert’s r]eport (but not beyond, or in

   contravention of, that report).” Dunkin’ Donuts, Inc., 2005 U.S. Dist. LEXIS 16703, at *4.

          B.      Dr. Vilke’s opinions regarding Acute Kidney Injury and Mr. Todero’s
                  metabolic levels should be barred.

          Dr. Vilke’s report includes a discussion of the significance of Mr. Todero’s metabolic

   levels, the timeline upon which Dr. Vilke believes the underlying injury causing those levels

   would have had to have occurred, and reaches the conclusion that “Mr. Todero was suffering

   from acute kidney injury (AKI) when he arrived at the ED that afternoon.” Ex. H at 12-13. But

   Dr. Vilke acknowledged that while Dr. Wetli discussed rhabdomyolysis, he did not reference



                                                         20
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 21 of 25 PageID #: 13099




   AKI or stage 4 kidney damage anywhere in his report, nor rely in any way on Mr. Todero’s

   laboratory chemistry levels. Ex. A at 145:25-147:1. These opinions must be barred as they go

   beyond the scope of Dr. Wetli’s report and disclosed opinions. See Ex. M (Wetli report).

          C.      Dr. Vilke’s opinion about the purported non-effect of the Taser relies on a
                  completely different methodology from that followed by Dr. Wetli.

          Dr. Vilke is not an appropriate substitute expert for Dr. Wetli because his methodology

   used to opine that the Taser did not cause Mr. Todero’s symptoms was completely different from

   that used by Dr. Wetli.

          As described in Plaintiff’s prior motion to bar Dr. Wetli, Dr. Wetli conceded at his

   deposition that he did not know whether Mr. Todero’s medical condition was independent of

   police action, and agreed that Mr. Todero’s physiological cause of death would have been

   different if police had not attempted to engage him and restrain him. Dkt. 200 at 5-6.

   Specifically, Dr. Wetli concluded that if not for the police intervention, Mr. Todero would have

   been struck and killed by a car. Id.

          Dr. Vilke expressly repudiated this opinion. Instead, Dr. Vilke offered the opinion at his

   deposition, for the first time, that if Mr. Todero had been left to his own devices to “let [him] run

   around,” he would likely “collapse, [or] have a cardiac arrest,” due to various metabolic

   imbalances which Dr. Vilke believed would “keep spinning up.” Ex. A at 232:20-233:23. Dr.

   Vilke should not be permitted to prejudice Plaintiff by repudiating Dr. Wetli’s unreliable

   testimony in this regard, and by substituting a completely different opinion.

          D.      Dr. Vilke’s version of Excited Delirium is not the same syndrome which Dr.
                  Wetli described and opined on.

          Throughout his deposition, Dr. Wetli was crystal clear: the necessary symptoms to a proper

   diagnosis of excited delirium are that a person “have delirium and they’re agitated.” Ex. B at 141:19-

   25. In Dr. Wetli’s view, any time a person exhibits both symptoms, “regardless of the underlying


                                                         21
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 22 of 25 PageID #: 13100




   physiological cause,” then “by definition” that person is experiencing excited delirium. Id. at 144:15-

   145:3. Conversely, if a person fails to exhibit one of the two necessary symptoms, the person cannot

   be properly diagnosed with excited delirium. Id. at 142:5-20.

          As discussed above, Dr. Vilke’s diagnostic criteria for Excited Delirium Syndrome are

   starkly different. Dr. Vilke uses a flexible metric, with ten “clinical findings” that can indicate

   Excited Delirium Syndrome, and with a requirement to find at least six of these ten in order to

   make a diagnosis. And Dr. Vilke directly and explicitly rejects Dr. Wetli’s view (that a finding of

   agitation and delirium by themselves are sufficient), stating at his deposition that “[i]f they only

   have those two symptoms . . . you can’t come to that conclusion,” because you “have to have the

   complement of symptoms to be able to come to a final diagnosis [of] excited delirium

   syndrome.” Ex. A at 200:22-201:20. “If we’re referring to the formal excited delirium syndrome,

   you would need more than two specific symptoms only.” Id. at 203:21-23.

          While Dr. Vilke and Dr. Wetli use the same label, it is apparent that they have

   fundamentally incompatible and divergent diagnostic criteria for what each means by Excited

   Delirium Syndrome. Dr. Vilke is not an appropriate substitute expert for Dr. Wetli in this regard.

          E.      Dr. Vilke disagrees with Dr. Wetli’s opinion that Mr. Todero was agitated,
                  which is fatal to his diagnosis of Excited Delirium Syndrome.

          Dr. Wetli concluded that Mr. Todero met the required “agitation” component of Excited

   Delirium because “agitation can be out in the middle of traffic, something violent, screaming that

   you are a prophet.” Ex. B at 147:21-48:1. As described in Plaintiff’s motion to bar Dr. Wetli’s

   testimony, the facts in the record belie this description of Mr. Todero’s behavior, in that the two

   eyewitnesses to Mr. Todero’s behavior crossing the road described him as walking calmly,

   simply staring straight ahead and not responding. Dkt. 200 at 7-9. Thus, based on Dr. Wetli’s




                                                         22
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 23 of 25 PageID #: 13101




   expressed diagnostic criteria and the facts in the record, Dr. Wetli’s opinion is that Mr. Todero

   was not suffering from excited delirium. Id.

          Dr. Vilke takes a very different approach to the “agitation” element. Dr. Vilke expressly

   rejects Mr. Todero’s “walking into traffic” as being “significant agitation.” Ex. A at 223:20-

   224:2. Instead, Dr. Vilke’s perception of Mr. Todero’s “agitation” was based on his behavior “in

   the back of the ambulance,” which he acknowledges that “Dr. Wetli didn’t comment on that . . .

   for unknown reasons.” Id. at 222:14-17. Again, given their divergent approaches to analysing

   Mr. Todero’s purported agitation, including the crucial aspect of whether there is any evidence of

   Mr. Todero’s agitation prior to his encounter with the police, Dr. Vilke is not an appropriate

   substitute expert for Dr. Wetli.

          F.      Dr. Vilke disagrees with Dr. Wetli about the possible causes of Excited
                  Delirium Syndrome.

          In his Rule 26 report, Dr. Wetli stated that “[t]he causes of the excited delirium syndrome

   include certain infections, certain mental illnesses and stimulant or hallucinogenic drugs.” Ex. M

   at 2. Dr. Vilke disagrees, however, and stated in his deposition that, in his view, the two causes

   of Excited Delirium Syndrome are drug intoxication and psychiatric disorders, and that while

   “[s]ome lump in certain infections,” “infections can be its own diagnosis” and so “I tend to think

   of it more as psychiatric versus drug.” Ex. A at 126:25-127:9. Indeed, Dr. Vilke’s view is that

   “the true etiologies that are mostly accepted by the major groups . . . [are] drugs and psychiatric

   disorders,” and [t]he most current literature doesn’t usually reference infection.” Id. at 135:18-

   136:1. This is yet another illustration of Dr. Vilke and Dr. Wetli’s divergent understanding of the

   Excited Delirium Syndrome, and why Dr. Vilke is not an appropriate substitute expert.




                                                        23
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 24 of 25 PageID #: 13102




          G.      Dr. Vilke’s methodology relies on a starkly different set of records from
                  those utilized by Dr. Wetli.

          Dr. Vilke and Dr. Wetli used divergent methodologies in their choice of case materials

   upon which to rely. As described in Plaintiff’s motion to bar Dr. Wetli’s testimony, “Dr. Wetli

   disregarded as irrelevant vast swaths of the record and focused almost exclusively on subjective,

   non-medical evidence that supported his ultimate conclusion that Charlie was agitated and

   delirious on May 29, 2016,” including disregarding the coroner’s autopsy findings and the

   hospital medical records, and instead relying on subjective eyewitness descriptions of Mr.

   Todero’s behavior. See Dkt. 200 at 17-19. Continuing the pattern described above, Dr. Vilke

   takes the exact opposite approach, using a methodology that prioritizes the objective data,

   “things like vital signs, direct visualization of what I see on the video, behavior activities, lab

   work, autopsy findings, heart size, toxicology reports.” Ex. A at 63:15-23. Only after first

   drawing conclusions from the available objective data does Dr. Vilke go on to consider any

   additional value provided by subject evidence in the case like “testimony and interviews.” Id. at

   64:2. Indeed, Dr. Vilke relied heavily on evidence, such as the body camera videos, which Dr.

   Wetli concluded “didn’t show anything.” Id. at 196:16-197:15. Dr. Wetli’s approach plainly

   failed to follow the appropriate methodology for a forensic pathologist, Dkt. 200 at 17-19, and

   Defendants should not be permitted the windfall of substituting a new expert who uses a

   different methodology to shore up their expert opinions.




                                                         24
Case 1:17-cv-01698-JPH-MJD Document 237 Filed 12/08/20 Page 25 of 25 PageID #: 13103




                                                CONCLUSION

          WHEREFORE, Plaintiff Teresa Todero, as Special Administrator of the Estate of Charles

   Todero, respectfully requests that this Court enter an order barring Dr. Gary Vilke from

   testifying as an expert witness in this matter and barring any and all of his opinions.

          Dated: December 7, 2020



                                                                 RESPECTFULLY SUBMITTED,
                                                                 Teresa Todero,
                                                                 as Special Administrator of the
                                                                 Estate of Charles Todero

                                                         BY:     /s/ Sam Heppell
                                                                 One of Plaintiff’s Attorneys
   Arthur Loevy
   Jon Loevy
   Steve Art
   Sam Heppell
   Scott Drury
   LOEVY & LOEVY
   311 North Aberdeen St.
   Chicago, IL 60607
   (312) 243-5900


                                    CERTIFICATE OF SERVICE

          I, Sam Heppell, an attorney, hereby certify that on December 7, 2020, I caused the
   foregoing document to be filed using the Court’s CM/ECF system, which effected service on all
   counsel of record.

                                         /s/ Sam Heppell
                                         One of Plaintiff’s Attorneys




                                                        25
